People v Fitch (2020 NY Slip Op 04116)





People v Fitch


2020 NY Slip Op 04116


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed July 17, 2020.) 


MOTION NO. (1262/18) KA 18-00126.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vANDREW D. FITCH, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.